UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KATRINA QUEEN, KITT HASTON, and )
WILLIAM QUEEN,                      )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                    Civil Action No. 10-2017 (PLF)
                                    )
JANET SCHMIDT, MARK CERA, and       )
BONNIE MILLER,                      )
                                    )
      Defendants.                   )
____________________________________)
                                    )
KATRINA QUEEN, KITT HASTON, and )
WILLIAM QUEEN                       )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                    Civil Action No. 11-2117 (PLF)
                                    )
JANET SCHMIDT,                      )
                                    )
      Defendant.                    )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               The Court recently has been assigned two cases from Judge Ricardo M. Urbina:

               #       Queen v. Schmidt (“Queen I”), Civil Action No. 10-2017; and

               #       Queen v. Schmidt (“Queen II”), Civil Action No. 11-2117.1

               Upon review of the record in both cases, which are related under the Local Civil

Rules but not consolidated, the Court will stay Queen II in its entirety pending the resolution of

matters raised in supplemental briefing previously ordered by Judge Urbina in Queen I.


       1
               On April 20, 2012, Queen II was randomly reassigned to the undersigned. On
June 12, 2012, Queen I was transferred to the undersigned as related to Queen II.
                                           I. QUEEN I

                As Judge Urbina previously described, Queen I arises out of a dispute over the

administration of a trust. See Queen I, 2011 WL 4101117, at *1 (D.D.C. Sept. 14, 2011). The

three plaintiffs in Queen I — Katrina Queen, Kitt Haston, and William Queen —

                a group of former trustees to the estate of Elberta Douglass, allege
                that defendant Janet Schmidt acted improperly by amending the
                trust so that defendants Mark Cera and Bonnie Miller would be
                appointed as trustees in the plaintiffs’ stead. . . . The plaintiffs
                originally brought suit against defendants Schmidt, Cera and Miller
                in the Superior Court of the District of Columbia, and the
                defendants removed to this court [on November 24, 2010].

Id. (internal citations omitted).

                On May 5, 2011, the plaintiffs in Queen I filed a motion to remand the case to the

Superior Court of the District of Columbia, arguing that Queen I fell under the “probate

exception” to diversity jurisdiction. See Queen I, 2011 WL 4101117, at *1. Judge Urbina agreed

with the plaintiffs and granted their motion to remand on September 14, 2011. See id. at *1-2.

But shortly after Judge Urbina issued his September 14, 2011 memorandum opinion, the

defendants in Queen I filed motions to stay his remand order and permit supplemental briefing.

By minute order on September 30, 2011, Judge Urbina granted the defendants’ motions to stay

his remand order, and ordered the parties to submit supplemental briefing on (1) the applicability

of the probate exception in Queen I; and (2) whether the defendants were properly served.

Minute Order, Sept. 30, 2011, Civil Action No. 10-2017. That supplemental briefing now is

complete and ripe for resolution.




                                                 2
                                           II. QUEEN II

               Queen II also began in the Superior Court of the District of Columbia and also

arises out of a dispute over the administration of the Elberta Douglass trust. On March 25, 2011,

Mark Cera and Bonnie Miller — the purported trustees of the Elberta Douglass trust, and two of

the defendants in Queen I — filed suit in Superior Court against 11 defendants. Those

11 defendants include, among others, Katrina Queen, Kitt Haston, and William Queen, who, as

noted above, are the three plaintiffs in Queen I.

               In response to that suit, Ms. Queen, Ms. Haston, and Mr. Queen filed what they

refer to as a third-party complaint against Janet Schmidt — the third defendant in Queen I —

alleging that Ms. Schmidt engaged in unauthorized practice of law, violated ethical rules, and

violated her fiduciary duty regarding the Elberta Douglass trust. Those claims are substantively

identical to those made by the very same plaintiffs in Queen I. Compare Notice of Removal,

Ex. 1, Compl. ¶¶ 29-52, [Dkt. No. 1-1 in Civil Action No. 10-2017], with Amended Notice of

Removal, Ex. 1, Third-Party Compl. ¶¶ 28-52 [Dkt. No. 10-1 in Civil Action No. 11-2117].

               On November 28, 2011, Ms. Schmidt, as a third-party defendant, removed

Queen II to this Court on the basis of diversity jurisdiction. Less than one month later, on

December 13, 2011, the plaintiffs in Queen II filed a motion to remand that case to the Superior

Court of the District of Columbia. See Mot. to Remand at 1, Dec. 13, 2011 [Dkt. No. 7 in Civil

Action No. 11-2117]. That motion is pending and ripe for resolution. There also are four other

pending motions. See Dkt. Nos. 11, 17, 19, & 22 in Civil Action No. 11-2117.




                                                    3
                                            III. STAY

               Queen I and Queen II, both of which now are before this Court, raise substantively

identical claims involving primarily the same parties. And both cases present the question

whether remand to the Superior Court of the District of Columbia is required. Upon review of

the record in both cases, the Court concludes that resolution of the supplemental briefing matters

previously ordered by Judge Urbina in Queen I — especially, the applicability of the probate

exception — may bear on the issues and motions that are pending in Queen II. Therefore, in

order to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for the parties, see Landis v. North Am. Co., 299 U.S. 248, 255 (1936),

the Court will exercise its broad discretion, see American Ctr. for Civil Justice v. Ambush,

794 F. Supp. 2d 123, 129 (D.D.C. 2011), and will stay Queen II in its entirety pending the

resolution of the supplemental briefing matters ordered by Judge Urbina in Queen I.

               Accordingly, it is hereby

               ORDERED that Queen v. Schmidt, Civil Action No. 11-2117, is stayed in its

entirety pending the resolution of matters raised in supplemental briefing ordered by Judge

Urbina in Queen v. Schmidt, Civil Action No. 10-2017, as set forth by minute order issued on

September 30, 2011; and it is

               FURTHER ORDERED that if either party learns of additional information that

would warrant lifting the stay, such information shall be filed promptly with the Court.

               SO ORDERED.

                                                      /s/
                                                     PAUL L. FRIEDMAN
DATE: June 15, 2012                                  United States District Judge

                                                 4